Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification objections
	The specification is objected because there are many typing errors, too numerous to list all. For example, on page 17, the specification discloses surface 48 in figures 2B, 2C, but the figures 2B, 2C do not have the surface 48. Power module 18 is not in figure 2C as mentioned in page 17. Please recheck the whole application to correct similar errors.

35 USC 101 rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 21-38 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.    
The claimed invention recites a gravity-buoyancy system that is well known as a type of inoperative device. This system is inoperative because: 1) the power module 18 cannot jump off from the top of the return tank 16 onto launch platform 30 by itself; 2) after falling down from linear drive component 80 into transfer tank 14, the power module 18 cannot move from right side of the tank 14 to left side and fit exactly at transfer port 38, a person having ordinary skill in the art would have realized that the 

35 USC 112(a) rejections
Claims 21-38 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific a substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

35 USC 102(a1) rejections

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24-25, 28-29, 33-34, 38, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2012/0159941 (Pirincci).
Regarding independent claims 21, 25, 29, 34, Pirincci discloses an apparatus, comprising: a confined volume of water comprising a transfer component (chamber 2) defining a lower water surface and a return component (chamber 3) extending upright from the transfer component to an upper water surface above the lower water surface, an open access port (note the port when valve 12 open) over the lower water surface, and a closed transfer port (note the port with valve 14) isolating the return component from the transfer component; an electric generator (generator 17 driven by the chain conveyor 8) between the open access port and a power module (spheres) supported by a launcher (the platform and the elements inside chamber 1) proximate to the upper water surface, the launcher configured to move into and out of a launching position for releasing the power module from the launcher, the power module configured to fall by gravity from the launcher into the transfer component through the open access port and by being sufficiently heavy and attaining a sufficient velocity submerge into the transfer component through the lower water surface, and the electric generator 17 configured to interact with the power module to generate electric power when the power module falls by gravity between the launcher and the open access port; and the open 
Regarding independent claims 25, 29, 34, note valves 12 and 14 controlling the access port and the transfer port.
Regarding claims 24, 29, 33, 38, note the doors 4 for supporting and releasing the balls, stops 22 to support and release the balls from the platform inside chamber 1.

35 USC 103(a) rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 26-27, 30-32, 35-37 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2012/0159941 (Pirincci) in view of US 2010/0223922 (McGahee).  Pirincci teaches all the claimed subject matter as set forth above in the rejection of claim 21, but still does not teach that: 1) the displacement device to displace water, 2) an elongate body of the power module that can be maintained in upright from the first end to the second end. McGahee teaches a gravity-buoyance power plant .

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Villalobos, Manakkattupadeettathil, Akutsu, Hopping, and Borsos disclose buoyancy-gravity motors having water chambers.

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
1/19/2022